      CASE 0:16-cv-02547-SRN-LIB Document 191 Filed 03/08/19 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

 United States of America,                          File No. 16-cv-02547 (SRN/LIB)

                  Plaintiff,
                                                                 ORDER
 v.

 William J. Mooney, Joni T. Mooney, and
 Harbor Holdings, Mid-Atlantic Trustees
 and Administrators,

                  Defendants.


       This matter comes before the Court on Defendants’ Motion for the Reinstatement of

the Dismissal With Prejudice, the Withdrawal of the Order of Sale, or a New Constitutional

Bench Trial Arising Under Article III Sections 1 and 2 Exercising the “Judicial Power of the

United States” [Doc. No. 188]. Accompanying the Motion are Declarations of William Joseph

Mooney and Joni Therese Mooney. [Doc. Nos. 189-190] In the Motion, Defendants seek to

have the Court rescind three of its previous Orders, an Order of February 5, 2019 which

corrected an erroneous dismissal of the case [Doc. No. 170], an Amended Order adopting the

Magistrate Judge’s Report and Recommendation to deny Defendants’ Motion to Dismiss and

Motion to Vacate Judgment [Doc. No. 171], and an Order of Sale [Doc. No. 172].

       For the reasons stated in the Court’s previous Orders [Doc. Nos. 170-172], the Motion

is DENIED.

IT IS SO ORDERED.

Dated: March 8, 2019                             s/Susan Richard Nelson
                                                 SUSAN RICHARD NELSON
                                                 United States District Judge
